Citation Nr: 1449922	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-18 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to May 27, 2014, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent prior to January 4, 2012, and in excess of 20 percent thereafter for arthritis in the lumbosacral spine.

3.  Entitlement to an initial separate rating in excess of 10 percent as of May 28, 2014, for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1990 and from September 1990 to June 1999.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, and Detroit, Michigan, respectively.  The RO in Detroit, Michigan, currently has jurisdiction over the appeal.  

In the September 2008 rating decision, the RO continued the 10 percent rating for the Veteran's service-connected low back disability.  Moreover, in the September 2011 rating decision, the RO granted service connection for PTSD with alcohol abuse in remission and assigned a 30 percent rating, effective June 24, 2010, the date of claim.  

By rating decision in January 2012, the RO increased the low back disability rating to 20 percent, effective January 4, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.

In April 2014, the Board remanded these matters for further development.  In an August 2014 rating decision, the agency of original jurisdiction (AOJ) granted a 50 percent rating for PTSD, effective May 27, 2014.  Nevertheless, again, as the Veteran has not expressly limited his appeal to a specific rating, the issue remains in appellate status.  See AB, supra.  In that same rating decision, the AOJ also granted service connection for left lower extremity radiculopathy, effective May 28, 2014, as associated with arthritis in the lumbosacral spine.  Because this action by the AOJ in effect resulted in a separate rating for a symptom which was considered part and parcel of, or associated, with the service-connected low back disability, the Board finds this issue is also in appellate status and, therefore, has been included on the title page.  

In April 2014, the Veteran filed new claims with respect to the issues of whether new and material evidence has been received to reopen claims for a neck disorder, sleepiness (also described as chronic fatigue), a shoulder disorder, numbness of the fingers, residuals of skull fracture (also described as traumatic brain injury), mood disorder, and headaches.  However, these matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

As a final preliminary matter, the Board observes that this appeal was processed using the Virtual VA and the Veterans Benefit Management System (VBMS) paperless claims processing systems.    


FINDINGS OF FACT

1.  For the appeal period prior to May 27, 2014, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as intrusive thoughts, flashbacks, hypervigilance, anxiety, some depression and occasional anxiety attacks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the appeal period beginning May 27, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment, panic attacks, and disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  From the date of his claim for an increased rating, March 24, 2008, throughout the course of the appeal, the Veteran's arthritis of the lumbosacral spine, in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination, has been manifested by limitation of motion that more nearly approximates forward flexion to 60 degrees, but without forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; intervertebral disc syndrome with incapacitating episodes; or associated neurological impairment other than radiculopathy of the left lower extremity as of May 28, 2014.

4.  For the appeal period prior to May 28, 2014, there was no objective evidence of radiculopathy of the left lower extremity associated with the Veteran's arthritis of the lumbosacral spine.

5.  For the appeal period beginning May 28, 2014, the effective date of the award of the separate rating, the Veteran's left lower extremity leg radiculopathy associated with his arthritis of the lumbosacral spine has been manifested by no more than mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to May 27, 2014, and in excess of 50 percent thereafter for PTSD had not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  From the date of claim, March 24, 2008, throughout the course of the appeal, the criteria for a rating of 20 percent, but no higher, for arthritis in the lumbosacral spine have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2013).

3.  The criteria for an initial separate rating in excess of 10 percent as of May 28, 2014, for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the issue of entitlement to an initial higher rating for PTSD arises from the appeal of the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to this matter.

With respect to the issues pertaining to evaluation of the Veteran's low back disability, to include his separate rating for radiculopathy of the left lower extremity, the Veteran was sent a letter in May 2008 that appeared to fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  Unfortunately, it does not appear that a copy of the complete letter, including the "How You can Help and How VA can Help You" enclosure was uploaded to the Veteran's VBMS record.  Nevertheless, this enclosure usually provides information as to what evidence is required to substantiate an increased rating claim and of the division of responsibilities between VA and a claimant in developing evidence.  The enclosure also usually provides information as to what evidence and information is necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, although the complete notice does not appear to be currently of record, again, it would appear that the Veteran was sent adequate VCAA notice in May 2008.  The Board also finds it significant that in its prior April 2014 remand, the Board did not instruct the AOJ to send further VCAA notice; thereby indicating that complete notice was already of record.  As such, the Board presumes that the May 2008 notice did inform the Veteran of the necessary requirements for substantiating his claim under the VCAA. 

Moreover, even considering that the Veteran may not have received adequate VCAA notice with respect to this issue, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim for an increased rating based on notice that was provided to him during the course of his appeal.  Specifically, the March 2010 statement of the case provided the Veteran with rating criteria for a higher rating for his low back disability.  Moreover, the August 2014 supplemental statement of the case again informed the Veteran of the rating criteria for a higher rating.  Such documents further notified him that a higher rating was denied as he did not meet this criteria and set forth an explanation.

Moreover, the Veteran in his written statements and at his January 2014 Board hearing, the Veteran has argued that his low back disability warranted a higher rating due to his functional impairment.  Therefore, based on the Veteran's own statements, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate his claim for a higher rating for his low back disability.  For the foregoing reasons, the Board finds any failure to provide the Veteran with adequate VCAA notice did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  As such, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claims, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in July 2008, March 2011, January 2012, and May 2014 to evaluate the severity of his service-connected low back and PTSD disabilities.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent May 2014 evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Moreover, in January 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2014 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning current symptoms as well functional impairment, to include the impact on his daily life and employability.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in April 2014 so that additional evidence could be obtained, to include current VA examinations.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with April 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in April 2014 directed the AOJ to obtain additional VA treatment records.  Additional VA treatment records were obtained dated from January 2010 to the present and associated with the VBMS record.  Further, the AOJ was also directed to schedule the Veteran for VA examinations.  As noted above, the Veteran was afforded VA examinations in May 2014 to address the current severity of the disabilities on appeal that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the April 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in regards to the initial evaluation for PTSD, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

However, as in regard to the claim for a higher rating for the Veteran's low back disability, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Again, separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Veteran is seeking an initial rating in excess of 30 percent for his service-connected PTSD prior to May 27, 2014, and in excess of 50 percent thereafter.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Veteran filed his current claim for service connection for PTSD in June 2010.  He was afforded a VA examination in March 2011.  Although the claims file was not available for review, the Veteran's VA treatment records were reviewed.  The Veteran reported intrusive thoughts, flashbacks of an assault while in service, anxiety, some depression, sleep disturbance, hypervigilance and waking up often at night.  It was noted that he lived with his fiancé for the past three years.  

On examination, he was alert and oriented times three, but did complain of some anxiety.  His last suicide attempt was in 2005, but he currently denied suicidal or homicidal ideation.  There was no evidence of a thought disorder, hallucincations or delusions.  The Veteran complained of generalized anxiety and occasional panic attacks once or twice a month with a three to four out of 10 intensity level.  Eye contact was good and sensorium was clear.  There was no evidence of delirium and the Veteran was sober.  He bathed on a regular basis.  Dress and hygiene were casual but adequate.  He socialized with his fiancé, but had some hypervigilance that was worse in crowds.  The Veteran remembered two out of three words at three minutes and was able to spell the word "world" forward and backward without problem.  

The examiner observed that the Veteran met the stressor criteria due to an in-service assault.  He had social dysfunction in that he was married and divorced once already and had a history of heavy drinking with multiple DUIs.  He had some employment dysfunction over the years from a number of causes, including drinking and stress.  However, he had been sober for almost three years and was gainfully employed as an Addiction Readjustment Counselor.  Capacity for improvement and remission secondary to assault was still good.  The Veteran was sober, went to Alcoholics Anonymous on a regular basis, had gotten back on his feet being an Adjustment Counselor and had a supportive fiancé.  

The diagnoses were PTSD secondary to an assault in the military and alcohol dependence secondary to PTSD.  His stressors were considered mild to moderate and his GAF score was 60.  

VA treatment records during the course of the appeal dated to April 2013 showed that the Veteran received regular treatment with a social worker.  His relationship with his significant other was going well.  It was noted that the Veteran worked as a substance abuse counselor part time as well as another part time job, while looking for a permanent position.  He still reported symptoms such as easily angered/irritated, suspiciousness, isolation and withdrawal.  However, his appearance was neat and casual.  He was alert and oriented.  He consistently denied suicidal or homicidal ideations. 

On remand, the Veteran was afforded another VA examination in May 2014.  The Veteran's electronic records were reviewed.  The Veteran reported being divorced and having an 18 year old son who he was planning to see for high school graduation.  He was still living with his fiancé for the last five years.  The relationship was stable and the longest relationship he ever had.  The Veteran had a Bachelor degree in Psychology and substance abuse counseling.  He periodically went to AA.  He was currently employed as a case manager for Volunteers for America.  The Veteran reported overdosing in 2005.  He was not currently receiving psychiatric treatment but had been seeing a social worker at VA.  The Veteran reported a long history of DUIs, including losing his license, and alcohol related offenses.  He reached sobriety in 2008 and had been sober for six years.  

The examiner found that the following criteria were met to establish the current PTSD diagnosis: exposure to traumatic event; recurrent distressing dreams; persistent avoidance of distressing memories and external reminders; persistent negative emotional state; marked alterations in arousal and reactivity including irritable behavior, hypervigilance and sleep disturbance; duration of more than one month; the symptoms caused clinically significant distress or impairment in social and occupational functioning; and was not attributable to physiological effects of a substance or another medical condition.  The following symptoms were noted: anxiety, chronic sleep impairment, disturbances in motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  He also reported being fearful since the assault as well as intrusive thoughts and flashbacks.  The Veteran was capable of managing his financial affairs.  The Veteran also denied being suicidal or homicidal . 

The diagnosis was PTSD due to personal assault and alcohol dependence in remission due to PTSD.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating or higher prior to May 27, 2014.  Although, arguably, the Veteran had disturbances of mood and motivation, which is a symptom under the 50 percent criteria, he did not exhibit symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech; more than once a week panic attacks; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; or impaired abstract thinking.  The March 2011 examination noted occasional panic attacks once or twice a month, which is contemplated under the criteria for a 30 percent rating.  Moreover, the Veteran was alert and oriented and cleanly dressed, with no loosening of associations, delusional thinking or loss of reality testing.  

The Board recognizes that prior to filing his claim, the Veteran reported a suicide attempt in 2005.  However, throughout the course of the appeal, he has expressly denied any suicidal ideation.  Thus, it appears that any contemplation of suicide that the Veteran had prior to filing his initial claim for service connection had been resolved and was not evident during the relevant time period.   

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.   

In light of the Mauerhan case, the Board observes that the Veteran had been has been in a long term relationship with his fiancé exhibiting his ability to maintain long term social relationships.  The March 2011 VA examiner also observed that he was gainfully employed.  The Veteran was able to perform his activities of daily living during this period.  In other words, the overall PTSD symptomatology during this period did not cause occupational and social impairment with reduced reliability and productivity.  Therefore, the Board must conclude that the Veteran's impairment during this time period warranted a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The demonstrated PTSD symptomatology did not more nearly approximate the criteria for a higher rating.

The Board recognizes that the Veteran's GAF score of 60 assigned at the March 2011 VA examination is indicative of moderate symptoms that contemplate certain symptoms listed under the criteria for a 50 percent rating.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  In the instant case, despite the GAF score assigned the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 50 percent rating have been met.    

Moreover, after reviewing the totality of the evidence, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent from May 27, 2014.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is primarily characterized by the following signs or symptoms: sleep impairment, anxiety and disturbances in mood and motivation, irritable behavior/anger and hypervigilance.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  

Further, the Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Importantly, the most recent VA examiner clearly determined that the Veteran exhibited occupation and social impairment with difficulty in establishing and maintaining effective social and work relationships, which is considered in the criteria for a 50 percent rating.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, supra, at 117.  That is, simply because this Veteran has depressed mood and panic attacks, and because the 70 percent level contemplates a deficiency these symptoms among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment as well as panic attacks.  Again, treatment records showed that he was adequately groomed, with rational and goal directed thought processes.  He consistently denied suicidal and homicidal ideation as well as hallucinations and paranoia.  Moreover, the evidence does not show he was not precluded from activities of daily living or employment.  

The Board recognizes that it does not appear that the May 2014 examiner assigned a GAF score to the Veteran's PTSD.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  In the instant case, the remainder of the examination report provides an adequate discussion of the Veteran's symptoms and functional impairment.  Thus, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met given the Veteran's actual symptomatology.  

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment is adequately contemplated by the 50 percent rating from May 27, 2014.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan, supra.

Importantly, at no point during the course of the appeal has the Veteran exhibited symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, he has not shown symptoms such as obsessional rituals or neglect of personal hygiene.  Further, his anxiety or depression did not affect his ability to function independently.  He has been able to maintain a relationship for many years with his fiancé.  Furthermore, the Veteran's speech was never illogical, obscure or irrelevant.  Rather his speech was normal rate, rhythm and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  Memory testing has been normal.  Importantly, as noted above, he has been able to perform his activities of daily living.  Again, there has been no evidence that the Veteran's PTSD precluded him from employment.  Rather, the evidence shows that the Veteran had been employed as a Readjustment Counselor.  

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the instant case, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has also considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been adequately rated throughout the appeal period.  Therefore, assigning further staged ratings for such disability is not warranted.  

Based on the evidence of record, the Board finds no basis upon which to award a disability rating in excess of 30 percent for PTSD prior to May 27, 2014, or in excess of 50 percent thereafter.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the assignment of higher ratings.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Arthritis in the Lumbosacral Spine

The present appeal also includes the issue of entitlement to an increased rating for the Veteran's service-connected low back disability.  In this case, the Board must determine whether a rating in excess of 10 percent is warranted prior to January 4, 2012, and whether a rating in excess of 20 percent is warranted thereafter.  

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran filed his current claim for an increased rating on March 24, 2008.  He was afforded a VA examination in July 2008.  The claims file was reviewed.  The Veteran reported pain at level 3 out of 10 with a feeling of tightness.  However, he denied radiation or sciatic type pain.  He felt discomfort with forward bending, twisting and felt it more on the right of the spine than the left.  Sitting or standing too long increased discomfort.  He took Etodolac as needed for pain or inflammation.  When flare-ups occurred, there was sharp stabbing that lasted three to four seconds and spasms that lasted for up to two days.  His last episode was in February 2008.  He denied incapacitating episodes or associated features.  He also denied using assistive devices as well as any additional injury or surgery.  He treated himself with rest, medication and exercise.  

The Veteran reported that his job was very labor intensive that required repetitive bending, lifting and swatting.  His back condition slowed him down at work and he felt more irritable.  He sometimes had difficulty putting on shoes.  However, he was able to drive, complete personal care and participate in activities, however, with back discomfort.  

On physical examination, the Veteran had a regular, steady, coordinated gait, but appeared slightly stiff in lower back posture.  He moved frequently while sitting in chair.  Muscle straight was 5/5.  The spine appeared linear and he had full range of motion without difficulty.  The Veteran was able to walk on toes and heels without difficulty.  Straight leg raising was negative bilaterally.  There was no muscle spasm.  Although earlier in the report, the examiner indicated that the Veteran had full range of motion without difficulty; subsequently, the examiner observed that forward flexion was to 85 degrees, but movement was very slow and cautious.  Extension, right and left lateral bending and rotation were all to 27 degrees.  Range of motion was cautious.  There was back fatigue.  The Veteran walked without assistance and deep tendon reflexes were 2+ throughout. 

A May 2008 x-ray showed L3-4 degenerative disc disease and small joint disease at L5-S1.  The impression was degenerative arthritis related to military service.  The examiner opined that the condition was likely aggravated by the Veteran's occupation.  

In his September 2009 notice of disagreement, the Veteran reported that his range of motion was more restricted than documented at the VA examination.  He also again reported that his x-rays showed deterioration in several vertebrae.  The Veteran appeared to indicate that he did have incapacitating episodes and explained to the examiner why he did not visit a VA physician.  He requested a new examination.  He also reported that he had endured pain for 18 years.  He further appeared to question the rating standards.  

In his May 2010 substantive appeal, the Veteran again indicated that he reported several incapacitating episodes in prior years resulting from back spasms.  He also indicated that he was told to stop range of motion testing when the examiner observed he was in great pain.  He again reported that he explained to the examiner why he was unable to see a doctor during incapacitating episodes.  He also stated that he reported that he experienced constant daily pain to the examiner.  The Veteran concluded by requesting a 20 percent rating for his low back disability. 

VA treatment records showed complaints of chronic low back pain.  However, in June 2010, the Veteran exhibited full range of motion and normal reflexes.  However, straight leg raising on the right caused back discomfort.  Further, in December 2011, the Veteran experienced an acute back strain.  He could barely stand up after moving furniture and the pain was a 9 out of 10.  

Subsequently, the Veteran was afforded another VA examination in January 2012.  The examiner observed a diagnosis of degenerative disc disease.  The Veteran reported flare-ups where he could not get out of bed.  He took oral medication and performed stretches.  He denied any surgeries.  Twisting and bending worsened the pain.  The pain was daily and continuous and stayed at 2-3 out of 10.  With flare-ups pain increased to 8-9 out of 10.  The Veteran was employed part time as a substance abuse counselor.  The examiner indicated that the Veteran's back did not prevent him from securing or following a substantially gainful occupation.  He was able to work at a sedentary job that did not require stand or walking more than 2/8 hours in a day.  The Veteran reported a flare-up on Christmas day and was unable to get out of bed for two days.  

On examination, range of motion findings were as follows: 60 degrees flexion with pain at 50 degrees; 20 degrees extension with pain at 15 degrees; 20 degrees right  and left lateral flexion with pain at 15 degrees; and 20 degrees right and left rotation with pain at 15 degrees.  The Veteran was able to perform repetitive testing with flexion improving to 70 degrees and the remaining ranges staying the same.  The examiner found no additional limitation following repetitive use testing or functional loss or impairment.  There was no localized tenderness or pain to palpation, guarding or muscle spasm on examination.  Strength testing was 5/5.  There was no muscle atrophy and reflexes of the knees and ankles were normal.  Sensory examination was also normal.  Straight leg raising was negative bilaterally.  The examiner found no radicular pain or signs or symptoms due to radiculopathy.  There were also no other neurologic abnormalities associated with the back disability.  The examiner indicated that the Veteran did not have intervertebral disc syndrome and he did not use assistive devices.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner found that the Veteran's low back disability impacted his ability to work.  The Veteran reported that he was going through vocational rehabilitation to obtain a college degree as a counselor.  The examiner found that the Veteran was able to work a sedentary job that did not require standing or walking more than 2/8 hours in a day.  

The case was remanded to obtain additional VA treatment records and another VA examination.  Additional VA treatment records continued to show complaints of chronic low back pain. 

The Veteran was afforded another VA examination in May 2014.  The Veteran's electronic files were reviewed.  The examiner observed a diagnosis of intervertebral disc syndrome and degenerative disc disease.  The examiner noted that a February 2011 MRI showed multilevel degenerative changes including mild central canal narrowing at L3-4 as well as disc bulge with superimposed posterior disc protrusion at L4-5 displacing the traversing left L5 nerve root posteriorly.  The Veteran reported that he could not sit in one position too long.  He had to change positions about every 15 to 20 minutes.  He had tightness and could not lift more than 40 to 50 pounds without having shooting pain and his back giving out.  He took Etodolac combined with Motrin.  He also experienced intermittent pain that was quick which radiated down his left lower extremity to his knee.  Fatigue, stress and being on his feet too long triggered the pain.  It occurred two to four times per week and lasted a couple of minutes.  

He also reported localized spasms in the paravertebral area.  He reported spasms when he tried to shovel the driveway and that pain with spasms lasted two to three days.  He used heating pad, hot showers, and medications, and limited his activities.  He did not miss work during these periods and did not visit a medical provider.  The Veteran also complained of daily intermittent numbness/tingling affecting the digits of his left foot that resolved when he moved around.  The Veteran reported flare-ups where he experienced difficulty putting on shoes, using toilet paper, and dressing.  He could no longer do home improvement projects.  

On physical examination, range of motion findings were as follows: 70 degrees flexion with pain at 60 degrees; 20 degrees extension with pain at end point; 20 degrees right and left lateral flexion with no objective evidence of pain; 25 degrees right and left lateral rotation with pain at end point.  The Veteran was able to perform repetitive use testing with no additional limitations.  The Veteran had functional loss and or functional impairment due to less movement than normal, excess fatigability, pain on movement, interference with sitting, and standing and/or weight-bearing.  It was observed that the Veteran had difficulty getting in/out of chair and taking off and putting on clothing for clinical examination.  Muscle spasms were noted when the Veteran was performing left and right lateral rotation.  Nevertheless, the Veteran's muscle spasms did not result in abnormal gait or spinal contour.  There was also no guarding observed.  Muscle strength was 5/5.  Reflexes were normal.  Although sensation was normal in the right lower extremity, there was decreased sensation in the left thigh, knee, foot and toes.  Straight leg raising was negative bilaterally.  

The examiner did find that the Veteran had radiculopathy of the left lower extremity that consisted of moderate paresthesias and/or dysesthesias and mild numbness.  The nerve roots involved were L4/L5/S1/S2/S3 of the left sciatic nerve.  The severity was determined to be mild.  There were no findings of radiculopathy of the right lower extremity.  The examiner also found no evidence of ankyloses or other associated neurological abnormalities.  While the examiner determined that the Veteran did have intervertebral disc syndrome, he found that the Veteran had not had any incapacitating episodes.  The Veteran did not use assistive devices.  The examiner found that the Veteran back condition did not impact his ability to work as the Veteran was employed as a case manager and he had the flexibility to sit, stand or walk about as needed.  

The examiner concluded that there was objective evidence of pain on motion and fatigability, but no weakness or incoordination.  She indicated that the limitations were detailed above as well as findings of muscle spasms on rotation.  The examiner also found that the Veteran had mild radiculopathy of the left lower extremity.  The examiner again reiterated that the Veteran did not report any incapacitating episodes over the past 12 months and he had not been evaluated in an emergency room, urgent care or office setting.  The examiner also found that strenuous physical activity should be avoided, but he would likely be able to secure and maintain employment in a sedentary work environment with the flexibility to move around as needed.  

Under the Mitchell criteria, the examiner found a loss of 10 degrees flexion to 60 degrees following repetitive motion due to pain and fatigability.  However, while there was objective evidence of pain and fatigability as well as muscle spasm on rotation, there was no further loss of movement on repetitive motion with respect to the other ranges tested.    

Initially, the Board finds that, when applying the General Rating Formula to the Veteran's low back disability, the evidence warrants a 20 percent from the date of claim, March 24, 2008, throughout the course of the appeal.  The Board finds it significant that the July 2008 VA examiner appeared to contradict himself in the examination report.  For instance, at one point, the examiner indicated that he Veteran had full range of motion of the spine without difficulty, but then subsequently observed that forward flexion was to 85 degrees out of 90 degrees and movement was very slow and cautious.  Importantly, despite the Veteran's report of flare-ups, the July 2008 VA examiner did not address whether the Veteran had any additional limitations per DeLuca, but observed that there was back fatigue.  

Moreover, importantly, the July 2008 VA examination documented that the Veteran had spasms that lasted up to two days.  Further, in subsequent statements, the Veteran reported more severe restrictions than documented at the July 2008 VA examination.  At the next VA examination in January 2012, the Veteran's flexion was limited to 60 degrees and painful motion began at 50, which is the criteria for a 20 percent disability rating under the General Rating Formula for the Spine.  Given the inadequacy of the July 2008 examination to address the DeLuca criteria, the Board finds that it must rely on the January 2012 VA examination as a more accurate reflection of the Veteran's functional limitations during the course of the appeal.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has experienced limitations due to his low back disability that more closely approximate the criteria for a 20 percent disability rating under the General Rating Formula throughout the course of the appeal.  The Board observes that there is no medical evidence addressing the severity of the Veteran's low back disability one year prior to his current claim filed on March 24, 2008.  As such, the date of claim is the appropriate effective date for the assignment of the 20 percent rating.  38 U.S.C.A. § 5110(b)(2).

However, after thoroughly reviewing the evidence of record, the Board finds that, when applying the General Rating Formula to the Veteran's low back disability, the evidence does not warrant a rating in excess of 20 percent at any point during the course of the appeal.  There has been no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use, or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The January 2012 VA examination showed flexion to 60 degrees with pain at 50 degrees and the most recent VA examination in May 2014 documented flexion to 70 degrees with pain at 60 degrees.  Moreover, VA and private treatment records also reveal no findings of limitation to 30 degrees or less.  

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher rating is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  In this regard, pain was documented at 50 degrees at the prior January 2012 VA examination and at 60 degrees at the most recent VA examination.  There have been no findings of any additional restrictions to warrant a higher rating throughout the course of the appeal.  In fact, the most recent examiner clearly found a loss of 10 degrees flexion following repetitive motion under the Mitchell criteria.  In sum, there is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 20 percent.  Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  Nevertheless, there has been no evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  In this regard, the most recent VA examination report clearly observed that there had been no report of incapacitating episodes.  Moreover, VA examination reports as well as VA and private treatment records are silent with respect to any findings of physician prescribed bed rest during this period.    

Moreover, with the exception of left lower extremity radiculopathy that is addressed  below, there have been no objective findings of neurological abnormalities associated with the Veteran's low back disability during this period.  There has been no objective finding of bowel or bladder impairment associated with the Veteran's low back disability.  The most recent VA examiners clearly found no other associated neurological abnormalities.  Moreover, VA treatment records are silent with respect to any such impairment.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  In this regard, the Board contemplated the Veteran's lay statements in assigning the current 20 percent rating throughout the course of the appeal.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been consistent throughout the course of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Based on the evidence of record, the Board finds no basis upon which to award a disability rating in excess of 20 percent for arthritis in the lumbosacral spine.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the assignment of a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Radiculopathy of the Left lower Extremity

The rating for the Veteran's left lower extremity radiculopathy has been assigned under Diagnostic Code 8520.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence discussed above in light of the applicable criteria, the Board finds that initial separate ratings in excess of 10 percent for the Veteran's right and left lower extremities radiculopathy are not warranted. 

Initially, the Board finds that prior to May 28, 2014, there were no objective symptoms of radiculopathy to warrant a compensable rating for any left lower extremity symptoms.  The January 2012 VA examiner clearly found no radicular pain or signs or symptoms due to radiculopathy.  As such, given that the preponderance of the evidence found no neurological deficits or findings of radiculopathy, a separate compensable rating for any neurological symptoms of the lower extremities was not warranted prior to May 28, 2014, the date the VA examination clearly found radiculopathy associated with the Veteran's low back disability.    
  
However, as of the May 28, 2014 VA examination, the medical evidence of record reflects that the Veteran has left leg radiculopathy which resulted in disability comparable to no more than mild incomplete paralysis of the right sciatic nerve.  In so finding, the Board observes that the VA examiner expressly characterized the Veteran's left lower extremity radiculopathy as no more than mild.  In addition, there have been no objective findings of loss of muscle mass, atrophy, reduced strength or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, as only sensory impairment was noted on the neurological examination during this period, the Board finds that an initial separate rating in excess of 10 percent is not warranted.  

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected left lower extremity radiculopathy; however, the Board finds that his symptomatology has been consistent throughout the course of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Based on the evidence of record, the Board finds no basis upon which to award a disability rating in excess of 10 percent for left lower extremity radiculopathy.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the assignment of a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with left lower extremity radiculopathy and PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's current 20 percent for the low back disability contemplates the functional limitations caused by such disability.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back  provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, as noted above, the Veteran's radiculopathy of the left lower extremity has been characterized as wholly sensory and no further symptoms have been identified by the Veteran.  As such, his current symptoms are also adequately contemplated in the current rating for neurological impairment.  

Further, with respect to the Veteran's PTSD, again, his symptoms are adequately contemplated in the rating criteria.  The rating schedule fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for ratings higher than that assigned based on more significant functional impairment.  See Mauerhan, supra. 

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back, left knee, and stage 1 kidney disease with hypertension disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected disabilities rendered him unemployable.  In fact, the evidence shows that the Veteran is still employed as a counselor.  The most recent VA examiner clearly determined that the Veteran would likely be able to secure and maintain employment in a sedentary work environment.  Accordingly, there is no need for further analysis with respect to this matter.  

In sum, Board finds that the preponderance of the evidence is against the rating claims on appeal; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

An initial rating in excess of 30 percent prior to May 27, 2014, and in excess of 50 percent thereafter for PTSD is denied.

A 20 percent rating, but no higher, from March 24, 2008, for arthritis in the lumbosacral spine is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial separate rating in excess of 10 percent as of May 28, 2014, for radiculopathy of the left lower extremity is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


